Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-4 and 7-12 are currently pending. Claims 1-3, 9 and 11 have been amended by Applicants’ amendment filed 09-02-2021. No claims have been added or canceled by Applicants’ amendment filed 09-02-2021. 

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-4 and 7-11 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed August 23, 2018, is a CON of US Patent Application No. 15/855,612, filed December 27, 2017 (now US Patent 10151698), which is a CON of US Patent Application No. 13/208,614 (now US Patent 9857303), which is a CON of US Patent Application No. 11/238,258 (now US Patent 9448172), which claims the benefit of PCT/GB04/01362, filed March 31, 2004, which claims the benefit of United Kingdom Patent Application No. 0307403.6, filed on March 31, 2003.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 2, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 


Claim Rejections - 35 USC § 102
	The rejection of claims 1-4 and 7-12 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Griffiths et al. (US Patent Application Publication No. 20150258520, published September 17, 2015; effective filing date November 30, 2012).
	Applicants’ amendment filed 09-02-2021 modified the priority date of the claims filed on 01-04-2021, such that Griffiths et al. no longer qualifies as prior art.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “a plurality of nucleic acid molecules” in claim 1 is interpreted to refers to a plurality of different nucleic acid molecules, to refer to a plurality of a same nucleic acid molecule (e.g., multiple copies of the same nucleic acid molecule), and/or to refer to a mixture thereof, wherein each microcapsule may (or may not) comprise a target nucleic acid molecule having a target nucleic acid sequence.
The term “each species of fluorescent probe having specificity for a different target nucleic acid sequence” in claim 1 is interpreted to refer to sequences in each of the same nucleic acid in each of the plurality of aqueous microcapsules; and/or to refer to a sequence in different nucleic acids in each of the plurality of aqueous microcapsules.
The term “quantifying a number of aqueous microcapsules...in which fluorescent signals produced...are detected” in claim 7 to encompass zero (0) fluorescent signals when the aqueous microcapsule does not comprise a target nucleic acid molecule.

Double Patenting
(1)	The rejection of claims 1-4 and 7-12 is maintained on the ground of nonstatutory double patenting as being unpatentable over:	
9448172, issued September 20, 2016, 
(b)	Claims 1-16 of U.S. Patent No. 9839890, issued December 12, 2017, and
(c)	Claims 1-13 of U.S. Patent No. 10151698, issued December 11, 2018 for the reasons of record.


(2)	The provisional rejection of claims 1-4 and 7-12 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 13-28 of copending US Patent Application No. 16/104,733 for the reasons of record.

Response to Arguments
Applicant’s arguments filed September 2, 2021 have been fully considered but they are not persuasive. Applicant essentially requests that the rejections be held in abeyance until allowable subject matter is identified. Thus, the claims remain rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1-4 and 7-12 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the different target nucleic acid molecules” in lines 16-17. There is insufficient antecedent basis for the term “the different target nucleic acid molecules” in the claim because claim 1, line 6 recites “a different target nucleic acid sequence”; and line 7 recites the term “at least one nucleic acid molecule”. Moreover, it is noted that instant claim 1 does not recite that the “at least one nucleic acid molecule” in each microcapsule are different, or that they comprise target nucleic acid molecules as indicated in lines 16-17, such that it is unclear what is being screened, and whether each microcapsule contains a plurality of nucleic acid molecules, a plurality of different target nucleic acid molecules, and/or whether each microcapsule can contain a single nucleic acid molecule that 
Claims 2 and 3 are indefinite for the recitation of the term “a nucleic acid molecule from the plurality of nucleic acid molecules” such as recited in claim 2, lines 2-3 because it is unclear as to what is present in each of the plurality of aqueous microcapsules, such that it is unclear whether each of the plurality of aqueous microcapsules comprise a single copy of a nucleic acid molecule that is the same (or different) from the at least one nucleic acid molecule recited in instant claim 1; whether each microcapsule comprises a plurality of copies of any nucleic acid molecule; and/or whether the single copy or multiple copies of a nucleic acid molecule within each aqueous microcapsule contain (or do not contain) target nucleic acid molecules and, thus, the metes and bounds of the claim cannot be determined.
Claims 4 and 7-12 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 7-12 is maintained under 35 U.S.C. 102(e) as being anticipated by Griffiths et al. (US Patent Application Publication No. 20020119459, published August 29, 2002).
Regarding claims 1 and 7, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules; (b) expressing the genetic elements to produce their respective gene products (interpreting the gene products as encompassing a first and second fluorescent probe) within the microcapsule; and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention (corresponding to forming; encompassing a first and second fluorescent probe; inherently teaching a microfluidic device; microcapsules; nucleic acids; a reaction product; different fluorescent signals; and fluorescent detection, claims 1 and 7) (Abstract). Epifluorescence microscopy of the emulsion to detect fluorescence from translated gene products (interpreted as encompassing a first and second fluorescent probe, claim 1) (paragraph [0057]). Griffiths optical properties of both ligand (interpreted as a first fluorescent probe) and gene product (interpreted as a second fluorescent probe) are modified upon binding, such that there can be a fluorescence resonance energy transfer (FRET) from ligand to gene product (and vice versa) resulting in emission wavelength when excitation is at the “donor” absorption wavelength (interpreted as encompassing a first fluorescent probe, and a second fluorescent probe, claim 1) (paragraph [0154]). Griffiths et al. teach that a change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to screening for one or more fluorescent signals; and encompassing a fluorescent dye) (paragraph [0172], lines 6 and 16-18). Griffiths et al. teach that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (corresponding to encompassing fluorescent dyes; enzyme-catalyzed reaction, and multiple color fluorescence, claim 1) (paragraph [0187], lines 11-13). Griffiths et al. teach visualization using an Axioplan microscope with standard excitation and emission filters for fluorescein; and that the binding of green fluorescent protein (GFP) to the microbeads makes them fluorescent, and those beads bound can be clearly distinguished from those which do not by flow cytometry (corresponding to screening; and screening for one or more different fluorescent signal; and a microfluidic device with at least one channel) (paragraphs [0235]; [0238], lines 45-48 ; and Figures 2 and 3). Griffiths et al. teach human GST M2-2 (interpreted as a portion of a nucleic acid) transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere (corresponding to nucleic acids; water surrounded by oil; fluorescence; enzyme-catalyzed reaction; and attached to a bead, claim 6) (paragraph [0068], lines 1-5). Griffiths et al. teach that PTE catalyzed the reaction of EtNP-Bz- Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by UV radiation are captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to fluorescently detecting reaction products; a microfluidic device with at least one channel; reagents; molecule attached to a bead; a microfluidic device with at least one channel; and encompassing genetic element in each microcapsule is physically linked to the ligand, wherein if the gene product produced from the genetic element has affinity for the ligand, it will bend to it and become physically linked to the same genetic element that encoded it resulting in the genetic element being ‘tagged’ (interpreted as a target nucleic acid molecule, and different targets), such that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (interpreted as a first species of fluorescent probe and a second species of fluorescent probe; nucleic acid target; and different locus, claim 1) (paragraph [0155]). Griffiths et al. teach fluorescence-activated flow cytometric sorting of genetic elements (interpreted as screening), wherein gene recovered from individual beads sorted from sample #3 sorted into a 96-well plate; and that all reactions were transferred to a 24-well flat bottom plate (corresponding to a microfluidic device with at least one channel) (paragraphs [0078]; and [0280]). Griffiths et al. teach that fluorescence can be enhanced by the use of TSA amplification to  make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, or such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (corresponding to screening microcapsules for different target based on one or both fluorescent signals) (paragraphs [0159]-[0160]). Griffiths et al. teach that the optical properties of genetic elements with product attached and which encode gene products with the desired catalytic activity can be modified by either: (1) the product-genetic element complex having characteristic optical properties not found in the substrate-genetic element complex, due to, for example: (a) the substrate and product have different optical properties (many fluorogenic enzyme substrates are available commercially) including substrates for glycosidases, phosphatases, peptidases and proteases; and (b) substrate and product having similar optical properties include measurable parameters of optical properties are within 5% of each other; (2) adding reagents which specifically bind to, or react with, the product and which thereby induce a change in optical properties of the genetic elements allowing their sorting (interpreting substrates and products as different species of fluorescent probe) (paragraph [0164]-[0168]). Griffiths et al. teach coupling the nucleic acid to a product-specific antibody (or other product-specific molecule), such that the substrate is unlinked to the genetic element, but has a molecular “tag” such as biotin, DIG or DNP or a fluorescent group (paragraph [0172], lines 1-6). Griffiths et al. teach that enzymes can distinguish between two enantiomers of the same substrate such that, for example, two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores) such that the tags become attached to the genetic element by the enzyme-catalyzed reaction, wherein the two tags can confer different optical properties on the genetic element (interpreted as a first and second species of fluorescent probe, claim 1) (paragraph [0187], lines 9-16).
Regarding claim 2, Griffiths et al. teach that there is a single genetic element, or fewer, per microcapsule (corresponding to a single copy of a nucleic acid, claim 2) (paragraph [0081], line 20-21). 
Regarding claim 3, Griffiths et al. teach that expression means that a nucleic acid contained in the genetic element is converted into its gene product, where the nucleic acid is RNA, and expression can refer to the replication of the RNA into further RNA copies (corresponding to multiple copies of the nucleic acid, claim 3) (paragraph [0024], lines 1-3 and 8-10). 
Regarding claims 4 and 12, Griffiths et al. teach that gene product expressing cells can be employed for the identification of compounds (corresponding to within a cell; and a sample, claims 4 and 12) (paragraph [0135], lines10-12).
Regarding claim 8, Griffiths et al. teach that in set one, 500 beads were collected into a single tube, and in set two, 96 beads were collected individually into the wells of a 96-well plate (corresponding to a 2D array, claim 8) (paragraph [0362]).
Regarding claim 9, Griffiths et al. teach that the emulsion can be stabilized by addition of one or more surface-active agents (surfactants) (corresponding to a surfactant, claim 9) (paragraph [0092], lines 1-2).
claim 10, Griffiths et al. teach that the microcapsules have a diameter of less than 5 microns, or ideally 2.6 microns (corresponding to monodisperse, claim 10) (paragraph [0097], lines 9-13).
Regarding claim 11, Griffiths et al. teach a repertoire size of at least 1011 can be selected (corresponding to a repertoire, claim 11) (paragraph [0127]).
Griffiths et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed September 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Griffiths ‘459 does not report a method that produces two different fluorescent signals in a single microcapsule to detect different targets (Applicant Remarks, pg. 6, first full paragraph); (b) Griffiths ‘459 does not teach detecting multiple different fluorescent dyes in a single microcapsule (Applicant Remarks, pg. 6, second full paragraph); and (c) Applicant submits that claim 1 has been amended to no longer recite the term “and/or”, and that Griffiths ‘459 does not disclose using multiple fluorescent signals to simultaneously observe different markers (Applicant Remarks, pg. 6, third full paragraph).
Regarding (a), it is noted that instant claims are broadly recited such that no specific immiscible oil, structure of the aqueous microcapsules, nucleic acid molecules, enzymes, different target nucleic acid molecules, and/or fluorescent probes are recited in instant claim 1. Moreover, Applicant is reminded that if no target nucleic acid molecule is present within any of the plurality of aqueous microcapsules, then no fluorescent signal is detected. MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the Id. Applicants’ assertion that Griffiths ‘459 does not report a method that produces two different fluorescent signals in a single microcapsule to detect different targets, is not persuasive. As an initial matter, instant claim 1 recites that “each of the plurality of microcapsules comprises at least one nucleic acid molecule...first species of fluorescent probe, and second species of fluorescent probe”; and that “the fluorescent signal produced by the first species of fluorescent probe has a different fluorescent spectrum than the fluorescent signal produced by second species of fluorescent probe”. There is no indication in instant claim 1 that any fluorescent signal is actually detected. Griffiths et al. teach that the optical properties of genetic elements with product attached and which encode gene products with the desired catalytic activity can be modified by either: (1) the product-genetic element complex having characteristic optical properties not found in the substrate-genetic element complex, due to, for example: (a) the substrate and product have different optical properties (many fluorogenic enzyme substrates are available commercially) (interpreting substrates before reaction, nucleic acids, enzymes, substrates after reaction, and/or products including complexes as a first and second species of fluorescent probes that produce different fluorescent signals having different fluorescent spectrums); and (b) substrate and product having similar optical properties include measurable parameters of one or more optical properties are within 5% of each other (interpreting each substrate as first and second species of fluorescent probe, wherein each substrate produces a different fluorescent signal having different fluorescent spectrums); (2) adding reagents which specifically bind to, or react with, the product and which thereby induce a change in optical properties of the genetic elements allowing their sorting (interpreting reagents, substrates, products, and/or products linked to a reagent as encompassing a first and second species of fluorescent probe that produce different fluorescent signals having different fluorescent spectrums); that enzymes can distinguish between two enantiomers of the same substrate such that, for example, two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores) such that the tags become attached to the genetic element by the enzyme-catalyzed reaction, wherein the two tags can confer different optical properties on the genetic element (interpreting two tags or two different fluorophores, as well as, substrates linked to different tags or two different fluorophores as a first and second species of fluorescent probe having different fluorescent spectrums); that the optical properties of both ligand and gene product (interpreting the ligand as a first species of fluorescent probe, and the gene product as a second species of fluorescent probe) are modified upon binding, such that there can be a fluorescence resonance energy transfer (FRET) from ligand to gene product (and vice versa) resulting in emission wavelength when excitation is at the “donor” absorption wavelength (interpreted as encompassing a first fluorescent probe, and a second fluorescent probe) (See; Example 12); that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” (interpreted as having specificity for a target nucleic acid molecule) and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (also interpreted as a first species of fluorescent probe and a second species of fluorescent probe having different fluorescent spectra); and that fluorescence can be enhanced by the use of TSA amplification to make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (also interpreted as a first fluorescent probe, a second fluorescent probe, and screening microcapsules for different target nucleic acid molecule based on each fluorescent signal produced by the first and second species of fluorescent probe). Thus, based on the Examiner’s interpretation of the claim language, Griffiths et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including the broadness of instant claim 1. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). As noted in the previous Office Action, instant claim 1 clearly does not recite multiple different fluorescent dyes in a single microcapsule (See; Office Action mailed March 2, 2021). Thus, the presence of multiple different fluorescent dyes in a single microcapsule is not required by instant claim 1. The claims remain rejected for the reasons of record.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that limitations for the specification are not read into the claims. Applicant’s assertion that Griffiths ‘459 does not disclose using multiple fluorescent signals to simultaneously observe different markers, is not persuasive. Please see the discussion supra regarding “aqueous microcapsules comprising two fluorescent probes”. Moreover, it is noted that amended claim 1 clearly does not recite the simultaneous excitation and detection at multiple wavelengths corresponding to the different fluorescent markers, or using multiple fluorescent signal to simultaneously observe different markers. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-4 and 7-12 is maintained under 35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (International Patent Application WO9902671A1, published January 21, 1999) in view of Church et al. (US Patent No. 6511803, issued January 28, 2003) as evidenced by Chandler et al. (US Patent No. 6268222, issued July 31, 2001).
Regarding claims 1 (in part), 2 and 7, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity comprising the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as forming aqueous microcapsules on a microfluidic device), (b) expressing the genetic elements to produce their respective gene products within the microcapsules, and (c) sorting the genetic elements (interpreted as screening) which produce the gene product having the desired activity, wherein the genetic elements can comprise any nucleic acid (e.g., DNA, RNA, or any analog) (interpreted as a nucleic acid molecule), such that the nucleic acid component can be linked to one or more other molecules or structures including proteins, chemical entities, and solid phase supports such as beads (interpreted as a microfluidic device; and reagents) having sizes ranging from about 0.2 microns to about 7 microns (corresponding to microcapsule; nucleic acid; inherently teaching forming microcapsules on the device; microfluidic device; and linked to a bead) (pg. 4, lines 1-10 and 18-22; and Figure 2). Griffiths et al. teach that genetic elements linked to a substrate for the reaction being selected is dispersed to form a water-in-oil emulsion with typically one genetic element per aqueous compartment (interpreted as one genetic elements are transcribed and translated within their compartments, and subsequently proteins or RNAs with enzymatic activities convert the substrate into a product that remains linked to the genetic element (corresponding to aqueous microcapsule surrounded by oil; enzyme-catalyzed reaction; product; and a single copy of nucleic acid, claim 2) (pg. 10, lines 5-11; and Figure 1). Griffiths et al. teach that microcapsules are sorted according to an activity of the gene product which makes the microcapsule detectable as a whole by inducing a change in the microcapsule, or a modification of one or more molecules within the microcapsule (corresponding to detecting a reaction product) (pg. 5, lines 29-30; and pg. 6, lines 1-3). Griffiths et al. teach that other molecular groups that can be linked to the genetic element includes nucleic acids, polymeric substance, beads, labels such as fluorophore or isotopic labels, chemical reagents, and binding agents (corresponding to a fluorophore) (pg. 19, lines 10-13). Griffiths et al. teach that modification of the gene within the microcapsule would be triggered by identification of luminescence, phosphorescence, or fluorescence, wherein the gene product itself can be fluorescent such as green fluorescent protein (GFP); that fluorescent activated sorting is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by the production of a fluorescent molecule in the cell; that the gene product can induce or modify the fluorescence of another molecule, such as by binding to it or reacting with it; that the gene product itself can be fluorescent such as green fluorescent protein (GFP); and that genetic elements can be linked to anti-DNP antibodies (encompassing a multiple different fluorescent signals; and interpreted as screening for targets based on the presence of one or more different fluorescent signals, claims 1, 5 and 7) (pg. 33, lines 9-15 and 25-27; and pg. 51, line 10), wherein it is known that fluorescent dyes coupled to microparticles give off multiple fluorescent emissions and are useful for multiplexed analysis as evidenced by Chandler et al. (Abstract; col 2, lines 66-67; and col 3, lines 1-3). Griffiths et al. teach fluorescence activated cell soring is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by the production of a fluorescent molecule in the cell, wherein the gene product itself can be fluorescent, or the gene product can induce or modify the fluorescence of another molecule, such as by binding to it or reacting with it (interpreted as a first and second species of fluorescent probe, claim 1) (pg. 33, lines 9-15). Griffiths et al. teach that the emulsion is further homogenized using an Ultra-Turrax T25 disperser equipped with an 8mm (interpreted as 8000 micrometer) dispersing tool; and that a size distribution of the aqueous droplets was determined by laser diffraction using a Coulter Particle Size Analyzer, wherein an aliquot of emulsion, freshly diluted in mineral oil is added to the micro-volume chamber containing stirred mineral oil (corresponding to a microfluidic channel; and monodisperse, claim 10) (pg. 38, lines 1-2 and 13-15). Griffiths et al. teach that using a coupled reaction, proteins conferring DHFR activity can be selected by; (i) linking the genes to antibodies that specifically bind the carboxylic product of DNP-PA; and (ii) isolating these genes by affinity purification using anti-DNP antibody, such that this approach is demonstrated by routine immuno assay based on catELISA, wherein microtiter plates are coated with anti-rabbit immunoglobulins (10g/well) (corresponding to a microfluidic channel) (pg. 51, lines 8-15). Griffith et al. teach that the method further comprises amplifying the genetic elements, such as by polymerase chain reaction (PCR) (corresponding to an enzyme-catalyzed reaction) (pg. 33, lines 13-14; and pg. 35, lines 23-24 and 28-29).  
Regarding claim 3, Griffiths et al. teach that where the nucleic acid is RNA, expression can refer to the replication of this RNA into further copies (corresponding to multiple copies, claim 3) (pg. 4, lines 
30-31).
Regarding claims 4 and 12, Griffiths et al. teach that the present invention provides a method to exogenously affect gene product-dependent processes occurring in cells, such that recombinant gene product producing host cells can be contacted with a test compound, and the modulating effect can be evaluated (corresponding to nucleic acid provided in cells; and in a sample, claims 4 and 12) (pg. 26, lines 15-18).
Regarding claims 9 and 10, Griffiths et al. teach the formation of microcapsules within a preferred size range (interpreted as monodisperse) generated using a water-in-oil emulsion system that is stabilized by emulsifiers sorbitan monooleate (Span 80) and polyoxyethylenesorbitan monooleate (Tween 80) (corresponding to a microfluidic device; monodisperse; and oil comprises a surfactant, claims 9 and 10) (pg. 37, lines 14-20).
claim 11, Griffiths et al. teach that the genetic elements are isolated from a library of genetic elements encoding a repertoire of gene products (corresponding to a repertoire of nucleic acids, claim 11) (pg. 91, claim 16, lines 8-9).
Griffiths et al. do not specifically exemplify a first species of fluorescent probe, and a different second species of fluorescent probe (instant claim 1, in part); or microcapsules arranged in a two dimensional array (instant claim 8).
	Regarding claims 1 (in part) and 8, Church et al. teach methods of making and using immobilized arrays of nucleic acids, and method of producing high density arrays of nucleic acids and replicas of such arrays for increased sensitivity in detection of sequences on arrays, as well as, improved methods of sequencing nucleic acids immobilized on arrays utilizing single copies of arrays, and to improve the efficiency of multiplex PCR using arrays of immobilized nucleic acids (corresponding to an array, claim 8) (Abstract). Church et al. teach that the nucleic acid probe comprises four components, each component capable of indication the presence of a different nucleotide in the protruding strand upon ligation, such that it is preferred that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable (corresponding to different fluorescent dyes having different fluorescent spectrum; and having a specificity for a different locus on the nucleic acid, claim 1) (col 4, lines 10-12). Church et al. teach the relative quantification of mRNA by hybridization of the array with fluorescently labeled cDNA probes, which allows for the evaluation of changes in expression of a wide array of genes in populations of RNA isolated from cells or tissues in different growth states or following treatment with various stimuli (col 38, lines 30-34). Church et al. teach that a “randomly-patterned” or “random” array of nucleic acids can be achieved by emulsion preparation comprising a pool of nucleic acid molecules onto a support and allowing the nucleic acid molecules to settle onto the support without intervention in any manner to direct them to specific sites thereon (col 8, lines 7-13). Church et al. teach fluorescently labeled cDNA probes, wherein each total RNA population is reverse transcribed from an oligo-dT primer in the presence of a nucleoside triphosphate labeled with a spectrally distinguishable fluorescent moiety, such that one population is reverse transcribed in the presence of Cy3-dUTP (green fluorescence signal) and another reverse transcribed in the presence of Cy5-dUTP (red fluorescence signal) (corresponding to a first species of fluorescent probe and a second species of fluorescent probe, different fluorescent spectrum, and screening for the different target nucleic acid molecules based on the presence of one or both fluorescent signals) (col 38, lines 36-45). 
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of using fluorescent dyes in arrays of nucleic acids as exemplified by Church et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify fluorescently detecting the expression of genetic elements including nucleic acids in water-in-oil microcapsules in the method of sorting gene products as disclosed by Griffiths et al. to include the different fluorescently labeled dye molecules that are capable of indicating the presence of a different nucleotide in the immobilized array of nucleic acids as taught by Church et al., with a reasonable expectation of success detecting the presence of specific nucleotides; in identifying gene products having a desired activity; in distinguishing and/or sorting populations of nucleic acids and/or products; in increasing the detection sensitivity of sequences on arrays; for the relative quantification of mRNA; and/or to evaluate changes in the expression of a wide array of genes in populations of RNA isolated from cells or tissues following treatment with various stimuli.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
September 2, 2021 have been fully considered but they are not persuasive.  Please see the Response to Arguments regarding the 35 USC 103 rejections regarding Griffiths ‘671, Griffith ‘459, and Church et al. as outlined below.



(2)	The rejection of claims 1-4 and 7-12 is maintained under 35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (US Patent Application Publication No. 20020119459, published August 29, 2002) as 
evidenced by Church et al. (US Patent No. 6511803, issued January 28, 2003).
Regarding claims 1 and 7, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as forming aqueous microcapsules on a microfluidic device); (b) expressing the genetic elements to produce their respective gene products within the microcapsule; and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention (corresponding to forming; inherently teaching a microfluidic device; microcapsules; nucleic acids; a reaction product; different fluorescent signals; and fluorescent detection, claim 7) (Abstract). Epifluorescence microscopy of the emulsion to detect fluorescence from translated gene products (paragraph [0057]). Griffiths et al. teach that a change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to screening for one or more fluorescent signals; and encompassing a fluorescent dye) (paragraph [0172], lines 6 and 16-18). Griffiths et al. teach that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (corresponding to encompassing fluorescent dyes; enzyme-catalyzed reaction, and multiple color fluorescence, claim 1) (paragraph [0187], lines 11-13). Griffiths et al. teach visualization using an Axioplan microscope with standard excitation and emission filters for fluorescein; and that the binding of green fluorescent protein (GFP) to the microbeads makes them fluorescent, and those beads bound can be clearly distinguished from those which do not by flow cytometry (corresponding to screening; and screening for one or more different fluorescent signal; and a microfluidic device with at least one channel) (paragraphs [0235]; [0238], lines 45-48 ; and Figures 2 and 3). Griffiths et al. teach human GST M2-2 (interpreted as a portion of a nucleic acid) transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere (corresponding to nucleic acids; water surrounded by oil; fluorescence; enzyme-catalyzed reaction; and attached to a bead, claim 6) (paragraph [0068], lines 1-5). Griffiths et al. teach that PTE catalyzed the reaction of EtNP-Bz- Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by UV radiation are captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to fluorescently detecting reaction products; a microfluidic device with at least one channel; reagents; molecule attached to a bead; a microfluidic device with at least one channel; and encompassing fluorescent dyes, claims 6 and 7) (paragraph [0072]; and Figure 15). Griffiths et al. teach that all the gene products to be selected can contain a putative binding domain (interpreted as a locus on the nucleic acid), which is to be selected for, and a common feature – a tag, such that the genetic element in each microcapsule is physically linked to the ligand, wherein if the gene product produced from the genetic element has affinity for the ligand, it will bend to it and become physically linked to the same genetic element that encoded it resulting in the genetic element being ‘tagged’ (interpreted as different loci), such that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (interpreted as a first species of fluorescent probe and a second species of fluorescent probe) (paragraph [0155]), wherein it is known that each of the components in the probe can be labeled with a different fluorescent dye, such that the different fluorescent dyes are spectrally resolvable as evidenced by Church et al. (col 4, lines 10-12). Griffiths et al. teach fluorescence-activated flow cytometric sorting of genetic elements (interpreted as screening), wherein gene recovered from individual beads sorted from sample #3 sorted into a 96-well plate; and that all reactions were transferred to a 24-well flat bottom plate (corresponding to a microfluidic device with at least one channel) (paragraphs [0078]; and [0280]). Griffiths et al. teach that fluorescence can be enhanced by the use of TSA amplification to  make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, or such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (corresponding to screening microcapsules for different loci based on one or both fluorescent signals) (paragraphs [0159]-[0160]). Griffiths et al. teach that the optical properties of genetic elements with product attached and which encode gene products with the desired catalytic activity can be modified by either: (1) the product-genetic element complex having characteristic optical properties not found in the substrate-genetic element complex, due to, for example: (a) the substrate and product have different optical properties (many fluorogenic enzyme substrates are available commercially) including substrates for glycosidases, phosphatases, peptidases and proteases; and (b) substrate and product having similar optical properties include measurable parameters of one or more optical properties are within 5% of each other; (2) adding reagents which specifically bind to, or react with, the product and which thereby induce a change in optical properties of the genetic elements allowing their sorting (interpreting substrates and products as different species of fluorescent probe) (paragraph [0164]-[0168]). Griffiths et al. teach coupling the nucleic acid to a product-specific antibody (or other product-specific molecule), such that the substrate is unlinked to the genetic element, but has a molecular “tag” such as biotin, DIG or DNP or a fluorescent group (paragraph [0172], lines 1-6). Griffiths et al. teach that enzymes can distinguish between two enantiomers of the same substrate such that, for example, two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores) such that the tags become attached to the genetic element by the enzyme-catalyzed reaction, wherein the two tags can confer different optical properties on the genetic element (interpreted as a first and second species of fluorescent probe, claim 1) (paragraph [0187], lines 9-16).
claim 2, Griffiths et al. teach that there is a single genetic element, or fewer, per microcapsule (corresponding to a single copy of a nucleic acid, claim 2) (paragraph [0081], line 20-21). 
Regarding claim 3, Griffiths et al. teach that expression means that a nucleic acid contained in the genetic element is converted into its gene product, where the nucleic acid is RNA, and expression can refer to the replication of the RNA into further RNA copies (corresponding to multiple copies of the nucleic acid, claim 3) (paragraph [0024], lines 1-3 and 8-10). 
Regarding claims 4 and 12, Griffiths et al. teach that gene product expressing cells can be employed for the identification of compounds (corresponding to within a cell; and a sample, claims 4 and 12) (paragraph [0135], lines 10-12).
Regarding claim 8, Griffiths et al. teach that in set one, 500 beads were collected into a single tube, and in set two, 96 beads were collected individually into the wells of a 96-well plate (corresponding to a 2D array, claim 8) (paragraph [0362]).
Regarding claim 9, Griffiths et al. teach that the emulsion can be stabilized by addition of one or more surface-active agents (surfactants) (corresponding to a surfactant, claim 9) (paragraph [0092], lines 1-2).
Regarding claim 10, Griffiths et al. teach that the microcapsules have a diameter of less than 5 microns, or ideally 2.6 microns (corresponding to monodisperse, claim 10) (paragraph [0097], lines 9-13).
Regarding claim 11, Griffiths et al. teach a repertoire size of at least 1011 can be selected (corresponding to a repertoire, claim 11) (paragraph [0127]).
Griffiths et al. do not specifically recite that the microcapsules are monodisperse.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method isolating and expressing genetic elements including nucleic acids in water-in-oil microcapsules useful for sorting gene products as disclosed by Griffiths et al. to include the different fluorescently labeled dye molecules such as the different fluorescently labeled dye molecules that are spectrally resolvable as evidenced by Church et al., with a reasonable expectation of success in identifying and/or sorting, by color, different gene products having different activities and/or a desired activity; and/or in distinguishing populations of nucleic acids and/or products.
.

Response to Arguments
Applicant’s arguments filed September 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references discloses forming aqueous microcapsules containing two fluorescent probes; and that Griffiths ‘459 and Griffiths ‘671 do not contemplate the use of multiple different fluorescent signals to simultaneously observe different reaction products in a microcapsule (Applicant Remarks, pg. 7, fifth and sixth full paragraphs; pg. 7, last partial paragraph; and pg. 8, first partial paragraph); (b) as noted supra, Griffiths ‘459 does not disclose forming microcapsules comprising a first and second species of fluorescent probes directed to different nucleic acid loci; producing different fluorescent signals in the microcapsules, and screening for the different nucleic acid loci (Applicant Remarks, pg. 8, first full paragraph); (c) Church does not disclose reagents for enzymatic reaction that produce a different color fluorescent signal for different nucleic acid loci, or screening for different loci on that basis (Applicant Remarks, pg. 8, second full paragraph); and (d) there would have been no motivation to modify the primary references in a manner that would lead to the claimed invention because Griffiths ‘671 and Griffiths ‘459 do not contemplate probing for multiple types of activity in the same microcapsule to achieve the purpose of detecting the presence of an evolved gene product having a desired activity (Applicant Remarks, pg. 8, third and fourth full paragraphs).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that although the claims are interpreted in light of the specification, that limitations for the specification are not read into the claims; and the teachings of Griffiths ‘459. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Griffiths ‘459 and Griffiths ‘671 do not contemplate the use of multiple different fluorescent signals to simultaneously observe different reaction products in a microcapsule, is not persuasive. It is noted that instant claim 1 clearly does not recite using multiple different fluorescent signals to simultaneously observe different reaction products in a microcapsule. Thus, simultaneous detection (or simultaneous observation) of different reaction products is not required by instant claim 1. Griffiths ‘671 teach that genetic elements are linked to a substrate in a water-in-oil emulsion with typically one genetic element per aqueous compartment (interpreted as forming aqueous microcapsules); that soring is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by production of a fluorescent molecule in the cells, wherein the gene product itself can be fluorescent, or the gene product can induce or modify the fluorescence of another molecule by binding to it or reacting with it (interpreting substrates, gene products and modified molecules as encompassing a first species of fluorescent probe, and a second species of fluorescent probe); and that the genetic element can be linked to another molecular group such as fluorophores, chemical reagents, and binding agents (interpreting fluorophores, chemical reagents, and binding agents as encompassing a first species of fluorescent probe, and a second species of fluorescent probe comprising different fluorescent spectra). Church et al. teach fluorescently labeled cDNA probes, wherein each total RNA population is reverse transcribed from an oligo-dT primer in the presence of a nucleoside triphosphate labeled with a spectrally distinguishable fluorescent moiety, such that one population is reverse transcribed in the presence of Cy3-dUTP (green fluorescence signal) and another reverse transcribed in the presence of Cy5-dUTP (red fluorescence signal) (interpreting different fluorescently labeled probes as a first species of fluorescent probe and a second species of fluorescent probe comprising different fluorescent spectra, and screening for the different target nucleic acid molecules based on the presence of one or both fluorescent signals); and that the nucleic acid probe comprises four components, each component capable of indication the presence of a different nucleotide in the protruding strand upon ligation, such that it is preferred that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable (interpreted as a first and second species of fluorescent probe including different fluorescent dyes having different fluorescent spectra; and having a specificity for a different target nucleic acid sequences). Thus, based on the Examiner’s interpretation of the claim language, the combined references of Griffiths et al. and Church et al. clearly teach all of the limitations of the claims.
	Regarding (b), Applicant’s assertion that Griffiths ‘459 does not disclose forming microcapsules comprising a first and second species of fluorescent probes directed to different nucleic acid loci; producing different fluorescent signals in the microcapsules, and screening for the different nucleic acid loci, is not persuasive. Please see the discussion supra regarding the Examiner’s response to Applicants’ arguments including the teachings of Griffiths ‘459, and the broadness of instant claim 1. Moreover, it is noted that instant claim 1 does not recite a first and second species of fluorescent probes directed to different nucleic acid loci; or producing different fluorescent signals in the microcapsules, and screening for the different nucleic acid loci.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments including the teachings of Griffiths ‘459 and Griffiths ‘671; the broadness of instant claim 1; what is recited in instant claim 1 with regard to fluorescent probes; and that although the claims are interpreted in light of the specification, that limitations for the specification are not read into the claims. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Church does not disclose reagents for enzymatic reaction that produce a different color fluorescent signal for different nucleic acid loci, or screening for different loci on that basis, is not persuasive. It is noted that instant claim 1 does not recite reagents for enzymatic that produce a different color fluorescent signal for different nucleic acid loci, or screening for different loci on that basis. In addition to the teachings of Griffiths ‘459 and Griffiths ‘671, Church et al. teach fluorescently labeled cDNA probes, wherein each total RNA population is reverse transcribed from an oligo-dT primer in the presence of a nucleoside triphosphate labeled with a spectrally distinguishable fluorescent moiety, such that one population is reverse transcribed in the presence of Cy3-dUTP (green fluorescence signal) and another reverse transcribed in the presence of Cy5-dUTP (red fluorescence signal) (interpreted as a first species of fluorescent probe and a second species of fluorescent probe, different fluorescent spectra, and screening for the different target nucleic acid molecules based on the presence of one or both fluorescent signals); and that the nucleic acid probe comprises four components, each component capable of indication the presence of a different nucleotide in the protruding strand upon ligation, such that it is preferred that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable (interpreted as a first and second species of fluorescent probe including different fluorescent dyes having different fluorescent spectra; and having a specificity for a different target nucleic acid molecule). Thus, based on the Examiner’s interpretation of the claim language, the combined references of Griffiths ‘459 and Church et al.; as well as, Griffiths ‘671 and Church et al. clearly teach all of the limitations of the claims.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments including the teachings of Griffiths ‘459 and Griffiths ‘671; the broadness of instant claim 1; what is recited in instant claim 1 with regard to fluorescent probes; and that although the claims are interpreted in light of the specification, that limitations for the specification are not read into the claims. Moreover, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Applicant’s assertion that there would have been no motivation to modify the primary references in a manner that would lead to the claimed invention because Griffiths ‘671 and Griffiths ‘459 do not contemplate probing for multiple types of activity in the same microcapsule to achieve the purpose of detecting the presence of an evolved gene product having a desired activity, such that there is no reason why the skilled artisan would have modified Griffiths ‘459 or Griffiths ‘671, is not persuasive. As an initial matter, contrary to Applicant’s assertion, instant claim 1 clearly does not recite (i) probing for multiple types of activity in the same microcapsule, or (ii) detecting the presence of an evolved gene product having a desired activity. Moreover, Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation for fluorescently detecting the expression of genetic elements in water-in-oil microcapsules in the method of sorting gene products as disclosed by Griffiths ‘459 and Griffiths ‘671 to include the different fluorescently labeled dye molecules in the immobilized array of nucleic acids that are capable of indicating the presence of a different nucleotide as taught by Church et al., with a reasonable expectation of success in detecting the presence of specific nucleotides; in identifying gene products having a desired activity; in distinguishing and/or sorting populations of nucleic acids and/or products; in increasing the detection sensitivity of sequences on arrays; for the relative quantification of mRNA; and/or 

Conclusion
Claims 1-4 and 7-12 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639